Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Response to Amendments
Claims 1, 3-6, and 8-16 are pending in the current application. Claims 1 and 6 have been amended. Claim 7 has been canceled. Claims 14-16 are new. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation "the exhaust gas channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the exhaust gas channel refers to the first exhaust gas channel or the third exhaust gas channel. Given that the claim recites “the heat exchanger is disposed to face..” where ‘to face’ is broad and allows room for components between the channel and heat exchanger, using the broadest reasonable interpretation the examiner will interpret this as either channel. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2010267565) in view of Izawa et al. (US 2012/0251904) and Orishima et al. (US 2015/038075).
Regarding claim 1, Okada teaches a fuel cell apparatus comprising: 
	a fuel cell module 101
	a heat exchanger 102 located configured for carrying out heat exchange between water and exhaust gas, or exhaust heat from the fuel cell module  (P18), 
	the heat exchanger arranged horizontally laterally to the fuel cell module (Fig. 1).
Okada is silent in teaching the fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas, and the housing internally comprising: an oxygen-containing gas channel configured to supply the oxygen containing gas to the fuel cell and an exhaust gas channel through which the exhaust gas is configured to flow, the oxygen-containing 
Izawa teaches a fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas (P55) that can reduce the temperature difference within the fuel cell stack (P19). Izawa teaches a fuel cell module comprising a housing, or casing 80 (P55), the housing internally comprising an oxygen-containing gas channel 100 configured to supply the oxygen-containing gas to the fuel cell (P55; Fig. 5)
a first exhaust gas channel, or side combustion off-gas channels 88 through which the exhaust gas is configured to flow from above downward 
 and a third exhaust gas channel  85/86 through which the exhaust gas is configured to flow from below upward (P57; Fig. 5.11)
the oxygen-containing gas channel 100 being located adjacent to the third exhaust gas channel 85/86 (Fig. 5. 11). 
Thus, it would have been obvious to one of ordinary skill in the art to replace the fuel cell module of Okada with another fuel cell module, such as the fuel cell module with housing as taught by Izawa to reduce the temperature difference within the fuel cell stack and because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143
Additionally, the court has held that the selection of a known material and/or entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Therefore, it is additionally considered an obvious expedient for one having ordinary skill in the art at the effective filing date of the invention to select the known fuel cell construct of Izawa with the above detailed structural features for the specific fuel cell of Okada given the court has held the selection of a known material and/or entity based on its suitability for its intended use supports a prima facie obviousness determination.
Modified Okada is silent in teaching a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the size of the heat exchanger since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art one would have been motivated to scale the size of heat exchanger to be minimized in order to decrease weight, cost, and size of the module. A change in proportion or relative dimension is obvious in the absence of unexpected results.   MPEP 2144.04 IV (A)
Furthermore, Orishima, in a similar field of endeavor related to fuel cell modules, teaches the typical size of auxillary components are smaller than the cell stacks of the fuel cell module (P5) and that size reduction is one of the most important factors for fuel cell apparatuses (P4) and 
Orishima teaches arranging the heat exchanger adjacent to a cell stack (P22) and using a heat exchanger that is a thin laminated type to have a low height and suppress the module size (P24). Orishima teaches the importance of reducing the size of a casing by minimizing the height, width, and depth of the casing based on the size and placement of the components (P4. 11-14. 21-22. 24. 74-75. 79) to make sure a module can fit within smaller spaces (P11-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to center the heat exchanger within the casing, or with respect to the fuel cell module of modified Okada and minimize the size of the heat exchanger such that a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus, in an effort to minimize the size of the module because, as taught by Orishima, reducing the size of the module as much as possible is important to make sure the module can fit into small spaces and satisfy cost and size requirements. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP § 2144.04
Regarding claim 3, modified Okada teaches a vertical dimension of the heat exchanger 102 confined within a full vertical dimension of the housing 101 as seen in a side view of the fuel cell apparatus (Fig. 1). 
Modified Okada is silent in teaching a perimeter of the heat exchanger confined within a perimeter of the housing as seen in a side view of the fuel cell apparatus; however, it would have 
Furthermore, ----in light of Orishima, it would have been obvious to one of ordinary skill in the art at the time, to modify the heat exchanger to have a perimeter of the heat exchanger confined within a perimeter of the housing as seen in a side view of the fuel cell apparatus, as the typical size of these auxiliary components are smaller than the cell stacks of the fuel cell module (P5), size reduction is one of the most important factors for fuel cell apparatuses (P4) and reduction of size of components such as heat exchanger, evaporator, etc. in addition to overall reduction/suppression in height and size of system is highly desirable (P22-27). A skilled artisan would understand the scaled down heat exchanger would still function as intended.
Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art and modified Okada would have been motivated to scale the size of heat exchanger to be minimized in order to decrease weight, cost, and size of the module. A change in proportion or relative dimension is obvious in the absence of unexpected results.   MPEP 2144.04 IV (A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a perimeter of the heat exchanger confined within a perimeter of the housing as seen in a side view of the fuel cell apparatus of modified Okada to minimize the overall size of the module, as taught by Orishima. 
Regarding claim 8, modified Okada in view of Orishima and Izawa teaches the housing is shaped as a rectangular column, or flattened column (P41); and the heat exchanger is disposed so as to face a side face of the housing which has a largest area (Fig. 1). 
claim 13, modified Okada in view of Izawa teaches an arrangement of the first exhaust gas channel 88 and the third exhaust gas channel 85 in communication with the heat exchanger and the oxygen-containing gas channel are both located within in the housing and in contact with one another, the arrangement configured to exchange heat between the exhaust gas channel and the oxygen-containing gas in the oxygen-containing gas channel (P57. 71). 
Regarding claim 14, modified Okada in view of Izawa teaches the third exhaust gas channel 85/86 is disposed outside the oxygen-containing gas channel 100 (Fig. 5 – wherein center passage of oxidant flowing from upward down between the fuel cells is inside the third exhaust gas channel). 
Regarding claim 15, modified Okada in view of Orishima and Izawa teaches the heat exchanger disposed adjacent to the fuel cell and thus, disposed to face the exhaust gas channel (Fig. 5). 
Regarding claim 16, modified Okada in view of Izawa teaches a second exhaust gas channel through which the exhaust gas is configured to flow from above downwards; wherein the exhaust gas from the first exhaust gas channel merges with the exhaust gas from the second exhaust gas channel; and wherein the exhaust gas merged from the first exhaust gas channel and the second exhaust gas channel is configured to also flow through the third exhaust gas channel, or the gas of the merged exhaust channels is the gas that is also flowing through the third gas channel, as seen in examiner modified Fig. 5 of Izawa below. 

    PNG
    media_image1.png
    736
    670
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa and Orishima as applied to at least claim 1 above, and further in view of Suzuki et al. (JP 2013229120A). 
Regarding claim 9, modified Okada in view of Izawa teaches the housing is shaped in a rectangular column (P41). 
Modified Okada is silent in teaching the heat exchanger is disposed on a side face of the housing so that part of the heat exchanger contacts with the side face of the housing; however, Suzuki, in a similar field of endeavor related to fuel cell modules, teaches a heat exchanger 76b disposed on a front side surface face of the housing 72b so that part of the heat exchanger contacts with the side face of the housing (P55; Fig. 8). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the heat exchanger of modified Okada disposed on a side face of the housing so that part of the heat exchanger contacts with the side face of the housing, as taught by Suzuki as it yield a predictable outcome a skilled artisan would have expected to achieve such as saving space. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa, Orishima, and Suzuki as applied to at least claim 9 above, and further in view of Bronold et al. (US 2008/0063912). 
Regarding claim 10, modified Okada teaches a heat exchanger contacting a side face of the housing of the fuel cell module. 
Modified Okada is silent in teaching a cover member for covering an upper part of the heat exchanger; however, Bronold, in a similar field of endeavor related fuel cells, teaches a fuel cell stack 110 within a housing and an integrated processor 180 that includes a heat exchanger 150 (P30; Fig. 2). 
Bronold teaches the system has a cover member 172 for covering an upper part of the heat exchanger 150 (P30; Fig. 2. 4). A skilled artisan would understand that using a cover for an upper part of the heat exchanger would provide better temperature regulation and protection. 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa, Orishima, Suzuki and Bronold as applied to at least claim 10 above, and further in view of Rechberger et al. (US 2008/0081233).
 Regarding claim 11, modified Okada teaches a heat exchanger with a cover member disposed on a side face of the fuel cell housing. 
Modified Okada fails to teach a heat insulator disposed on an outer surface of the heat exchanger, wherein the heat insulator is, at least partly, retained in a spacing left between the heat exchanger and the cover member; however, Rechberger, in a similar field of endeavor related to fuel cell modules, teaches a heat exchanger 13 and fuel cell 2 with a common insulating cover 16 disposed on an outer surface of the heat exchanger (P10. 21; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art to include the known expedient of a common heat insulator of Rechberger on an outer surface of the heat exchanger, and this the heat insulator would be, at least partly, retained in a spacing left between the heat exchanger and the cover member of modified Okada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa and Orishima as applied to at least claim 1 above, and further in view of Takao et al. (JP 2016090082A). 
Regarding claim 12, modified Okada teaches the fuel cell module 101 and the heat exchanger 102 are both housed within the fuel cell unit 201 (P21; Fig. 1). 
Modified Okada is silent in teaching the fuel cell unit comprises an exterior case, or that an exterior case houses therein the fuel cell module and the heat exchanger; however, Takao, in a similar field of endeavor related to a fuel cell module 11(30) with a heat exchanger 12 (P9; Fig. 1). 
Takao teaches the fuel cell module 11(30) within a casing 31 (P19), and the fuel cell module 11(30) and heat exchanger 12 within an exterior case, or housing 10a (P9; Fig. 1). A skilled artisan would be motivated to put the fuel cell module and heat exchanger within the same exterior case to provide better protection and temperature control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to house the fuel cell module and the heat exchanger of modified Okada within the same exterior case, as taught by Takao, in order to provide better temperature control. MPEP 2143 F
Claims 1, 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2010267565) in view of Homma (US 2009/0263689) and Orishima et al. (US 2015/038075).
Regarding claim 1, Okada teaches a fuel cell apparatus comprising: 
a fuel cell module 101
102 located configured for carrying out heat exchange between water and exhaust gas, or exhaust heat from the fuel cell module  (P18), 
the heat exchanger arranged horizontally laterally to the fuel cell module (Fig. 1).
Okada is silent in teaching the fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas, and the housing internally comprising: an oxygen-containing gas channel configured to supply the oxygen containing gas to the fuel cell and an exhaust gas channel through which the exhaust gas is configured to flow, the oxygen-containing gas channel being located adjacent to the exhaust gas channel; however, Homma, in a similar field of endeavor related to a fuel cell module (P20), teaches a fuel cell module with a casing 18 (P35; Fig. 1).
Homma teaches a fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas (P26) with a fuel cell stack that is heated uniformly and rapidly for easily start suitable operation (P11). Homma teaches a fuel cell module comprising a housing, or casing 18 (P53), the housing internally comprising an oxygen-containing gas channel 50 configured to supply the oxygen-containing gas to the fuel cell (P31; Fig. 1) and 
a first exhaust gas channel through which exhaust gas from the fuel cell module is configured to flow from above downward and a third exhaust gas channel through which the exhaust gas is configured to flow from below upward (P32; Fig. 1 – exhaust gas arrows flowing down in top half of module and arrows flowing up in plurality of sections in bottom half of module), 
an exhaust gas channel 68 through which exhaust gas is configured to flow (P32; Fig. 1), the oxygen-containing gas channel being located adjacent to the third exhaust gas channel (Fig. 
    PNG
    media_image2.png
    739
    1130
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art to replace the fuel cell module of Okada with another fuel cell module, such as the fuel cell module with housing as taught by Homma to have a fuel cell stack that is heated uniformly and rapidly for easily start suitable operation and because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143
Additionally, the court has held that the selection of a known material and/or entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Therefore, it is additionally considered an obvious expedient for one having ordinary skill in the art at the effective filing date of the invention to select the known fuel cell construct of Homma with the above detailed structural features for the specific fuel cell of Okada given the court has held the selection of a known material and/or entity based on its suitability for its intended use supports a prima facie obviousness determination.
Modified Okada is silent in teaching a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the size of the heat exchanger since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art one would have been motivated to scale the size of heat exchanger to be minimized in order to decrease weight, cost, and size of the module. A change in proportion or relative dimension is obvious in the absence of unexpected results.   MPEP 2144.04 IV (A)
Furthermore, Orishima, in a similar field of endeavor related to fuel cell modules, teaches the typical size of auxillary components are smaller than the cell stacks of the fuel cell module 
Orishima teaches arranging the heat exchanger adjacent to a cell stack (P22) and using a heat exchanger that is a thin laminated type to have a low height and suppress the module size (P24). Orishima teaches the importance of reducing the size of a casing by minimizing the height, width, and depth of the casing based on the size and placement of the components (P4. 11-14. 21-22. 24. 74-75. 79) to make sure a module can fit within smaller spaces (P11-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to center the heat exchanger within the casing, or with respect to the fuel cell module of modified Okada and minimize the size of the heat exchanger such that a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus, in an effort to minimize the size of the module because, as taught by Orishima, reducing the size of the module as much as possible is important to make sure the module can fit into small spaces and satisfy cost and size requirements. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP § 2144.04
Regarding claim 4, modified Okada in view of Homma teaches the housing is provided with a vent, or discharge pipe 98 configured for discharging the exhaust gas which is positioned at a side face of the housing (P20. 48; Fig. 1) opposite the heat exchanger (Okada; Fig. 1). 
claim 5, modified Okada in view of Homma teaches the heat exchanger provided with an inlet configured for introducing the exhaust gas (Fig. 1 - Homma). 
Okada in view of Homma is silent in teaching the vent is positioned at a same level as or above a level of the inlet of the heat exchanger; however, given the limited number of configurations for the vent position to inlet of heat exchanger (above/below/same level) it would have been obvious to try in view of these being the only option. Furthermore, one skilled in the art could envisage the vent positioned at least at the same level as the inlet of the heat exchanger in pursuit of minimizing the piping required from the vent to the heat exchanger. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the instant application, and have the vent of modified Okada positioned at a same level as or above a level of the inlet of the heat exchanger since there are a finite number of predictable potential solutions to the recognized heat exchanger configured adjacent to a side face of a fuel cell housing and one of the ordinary skill in the art could have pursued the known potential positions of the vent relative to the inlet (above/below/in line) with reasonable expectation of success (minimized piping/space/cost).
Regarding claim 6, modified Okada in view of Homma teaches the third exhaust gas channel communicates with the vent ( see examiner annotated Fig. 1 above). 
Regarding claim 14, modified Okada in view of Homma teaches the third exhaust gas channel is disposed outside the oxygen-containing gas channel ( see examiner annotated Fig. 1 above). 
Regarding claim 14, modified Okada in view of Homma teaches the heat exchanged disposed to face the exhaust gas channel (see examiner annotated Fig. 1 above). 
Response to Arguments
01/13/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants arguments, directed to the amendments of the claim and addressed in the rejection above fail to point out how Homma fails to teach the claimed subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Amanda Rosenbaum/             Examiner, Art Unit 1729                

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729